COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                '
                                                                No. 08-14-00270-CV
                                                '
 IN RE: LINDA S. RESTREPO AND                             AN ORIGINAL PROCEEDING
 CARLOS E. RESTREPO,                            '
                                                                ON PETITION FOR
                               Relators.        '
                                                             WRIT OF PROHIBITION
                                                '

                                        JUDGMENT

       The court has considered this cause on the Relators’ petition for writ of prohibition and

the same being considered, it is the opinion of this Court that Relators’ petition should be

dismissed. We therefore dismiss the petition in accordance with the opinion of this Court.

       IT IS SO ORDERED THIS 8TH DAY OF OCTOBER, 2014.



                                      ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rodriguez, J., and Barajas, C.J., (Senior Judge)
(Barajas, C.J., Senior Judge, sitting by assignment, not participating)